                                          1   Randy Nussbaum (SBN 006417)
                                              Randy.Nussbaum@SacksTierney.com
                                          2
                                              Philip R. Rudd (SBN 014026)
                                          3   Philip.Rudd@SacksTierney.com
                                              Sierra M. Minder (SBN 035795)
                                          4   Sierra.Minder@SacksTierney.com
                                          5   SACKS TIERNEY P.A.
                                              4250 N. Drinkwater Blvd., 4th Floor
                                          6   Scottsdale, AZ 85251-3693
                                              Telephone: 480.425.2600
                                          7
                                              Facsimile: 480.970.4610
                                          8   Proposed Attorneys for Debtor

                                          9
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                         10
                                                                             THE DISTRICT OF ARIZONA
                                         11
                                              In re:                                          Chapter 11 Proceedings
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13   CRESTWOOD HOSPITALITY, LLC,                     Case No. 4:21-bk-03091-BMW
             FOURTH FLOOR




                                         14                        Debtor.                    SUPPLEMENTAL DECLARATION
SACKS TIERNEY




                                                                                              PURSUANT TO RULE 2014 BY
                                         15                                                   PROPOSED ATTORNEYS FOR THE
                                         16                                                   DEBTOR

                                         17                                                   Hrg Date:     May 12, 2021
                                         18                                                   Hrg Time:     10:15 A.M.
                                                                                              Zoom ID:      161 762 1900
                                         19                                                   Zoom PW:      089589
                                         20
                                         21            I, Randy Nussbaum, being first duly sworn, hereby supplements his Declaration

                                         22   Pursuant to Rule 2014 by Proposed Attorneys for the Debtor (“Rule 2014 Declaration”) to

                                         23   respond to the United States Trustee’s Limited Objection to Application to Employ Counsel

                                         24   (“UST’s Limited Objection”) [Dkt. No. 73]. In this regard, I depose and state:

                                         25            1.    I am a partner with the law firm of Sacks Tierney P.A. (“Sacks Tierney”) which

                                         26 is located at 4250 N. Drinkwater Blvd., Fourth Floor, Scottsdale, Arizona.
                                         27            2.    I am duly admitted to practice law in the State of Arizona and am in good

                                         28 standing.

                                         Case3025509.v1
                                              4:21-bk-03091-BMW        Doc 75 Filed 05/12/21 Entered 05/12/21 09:40:35          Desc
                                                                       Main Document    Page 1 of 5
                                          1          3.     I practice in the field of bankruptcy law and am qualified to represent the
                                          2   Debtor in the above-captioned bankruptcy proceedings. I am certified by the Arizona State
                                          3   Bar in bankruptcy law and certified by the American Board of Certification in business
                                          4   bankruptcy law.
                                          5          4.     Debtor Crestwood Hospitality, LLC (“Debtor”) filed its voluntary petition for
                                          6   relief under Chapter 11 of the Bankruptcy Code on April 23, 2021 (the “Petition Date”).
                                          7          5.     The Debtor has requested that the Court authorize it to retain Sacks Tierney as
                                          8   its bankruptcy counsel in this case.
                                          9          6.     As disclosed in the Rule 2014 Declaration, Sacks Tierney represents
                                         10   Woodbridge Hospitality LLC dba Homewood Suites (“Woodbridge”).
                                         11          7.     Woodbridge is owned by the same entities that own the Debtor:                 The
                                         12   Sukhbinder & Rupinder Khangura Family Revocable Trust dated May 19, 2008 (the “Suky
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13   & Rupi Trust”) and the Jasbir Khangura Revocable Trust dated July 13, 2013 (the “Jas
     SCOTTSDALE, ARIZONA 85251-3693




                                         14   Trust”). The Suky & Rupi Trust and the Jas Trust (collectively, the “Owners”) each own
             FOURTH FLOOR




                                         15   50% of both the Debtor and Woodbridge.
SACKS TIERNEY




                                         16          8.     As of the Petition Date, the Debtor’s and Woodbridge’s books and records
                                         17   reflect an inter-company loan by Woodbridge to Crestwood (the “Woodbridge Loan”). The
                                         18   Woodbridge Loan was made over the course of several years, beginning in 2014 through
                                         19   2020, for a variety of purposes, including the acquisition of furniture, fixtures and equipment,
                                         20   and for certain property improvements. As of the Petition Date, the balance of the
                                         21   Woodbridge Loan was approximately $1,664,116.54. The Woodbridge Loan was disclosed
                                         22   in the Rule 2014 Declaration originally filed with the Court.
                                         23          9.     After consultation with independent professionals, the Suky & Rupi Trust and
                                         24   the Jas Trust have each decided to, and desire to, transfer to the Owners the obligation owing
                                         25   from the Debtor to Woodbridge. Specifically, Woodbridge shall treat the Woodbridge Loan
                                         26   as a distribution to the Owners from Woodbridge, and the Debtor will treat the Woodbridge
                                         27   Loan as a capital contribution from the Owners to the Debtor, and the transaction will be
                                         28   reflected as such on both the Debtor’s and Woodbridge’s 2020 tax returns. The tax

                                                                                         2
                                         Case3025509.v1
                                              4:21-bk-03091-BMW        Doc 75 Filed 05/12/21 Entered 05/12/21 09:40:35             Desc
                                                                       Main Document    Page 2 of 5
                                          1   accountant for the Debtor and the Owners has confirmed that this treatment of the
                                          2   Woodbridge Loan is proper and consistent with general accounting practices.
                                          3          10.    In sum, the Woodbridge Loan will not be treated, by either Woodbridge or the
                                          4   Debtor, as a claim owed by the Debtor to Woodbridge, and Woodbridge will not be a creditor
                                          5   of the Debtor. This treatment will reduce the amount of debt owed by the Debtor to the body
                                          6   of general unsecured creditors as of the Petition Date which benefits other general unsecured
                                          7   creditors of the Debtor’s estate.
                                          8          11.    Also as disclosed in the Rule 2014 Declaration, Sacks Tierney represents
                                          9   Khangura Development, LLC (“Khangura Development”), Legacy Hospitality, LLC
                                         10   (“Legacy”) and Optima Lodging, LLC (“Optima”).
                                         11          12.    Khangura Development, Legacy and Optima are each owned, 50% each, by
                                         12   the Suky & Rupi Trust and the Jas Trust.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13          13.    The Debtor and Optima purportedly guaranteed certain obligations of
     SCOTTSDALE, ARIZONA 85251-3693




                                         14   Khangura Development to Maxim Commercial Capital LLC (“Maxim”). Sacks Tierney
             FOURTH FLOOR




                                         15   represented, and continues to represent, the Debtor, Optima and Khangura Development in
SACKS TIERNEY




                                         16   connection with their negotiations with Maxim regarding its common asserted claim against
                                         17   the Debtor, Optima and Khangura Development.
                                         18          14.    In addition to its representation of Optima in connection with Optima’s and the
                                         19   Debtor’s common alleged obligations to Maxim, Sacks Tierney also represented, and
                                         20   continues to represent, Optima in connection with Optima’s asserted obligations to Midland
                                         21   Bank. The Debtor has no obligations or connections to Midland Bank.
                                         22          15.    Legacy is a co-debtor of the Debtor’s alleged liability to Brycon Corporation
                                         23   (“Brycon”). Sacks Tierney did not and does not represent either the Debtor or Legacy in
                                         24   connection with their asserted obligations to Brycon. Rather, Legacy and the Debtor were
                                         25   represented by other counsel in connection with Brycon’s claims.
                                         26          16.    Sacks Tierney did and does, however, represent Legacy in connection with its
                                         27   obligations to its primary lender, Hall-Mesa, LLC (“Hall”). The Debtor has no obligations
                                         28   or connection to Hall.

                                                                                         3
                                         Case3025509.v1
                                              4:21-bk-03091-BMW        Doc 75 Filed 05/12/21 Entered 05/12/21 09:40:35          Desc
                                                                       Main Document    Page 3 of 5
                                          1          17.    None of Sacks Tierney’s representations of the Debtor’s affiliated entities
                                          2   creates an actual conflict of interest with respect to Sacks Tierney’s representation of the
                                          3   Debtor.
                                          4          18.    Sacks Tierney is a disinterested party, as that term is defined by 11 U.S.C.
                                          5   § 101, in that it is not a creditor, equity security holder, or an insider of the Debtor.
                                          6          19.    Sacks Tierney will act in the best interests of the Debtor and will represent no
                                          7   other interest than the Debtor’s in these Chapter 11 proceedings.
                                          8          DATED: May 12, 2021.
                                          9                                               SACKS TIERNEY P.A.
                                         10
                                                                                          By: /s/ Randy Nussbaum
                                         11                                                  Randy Nussbaum
                                                                                             Philip R. Rudd
                                         12                                                  Sierra M. Minder
                       P.A., ATTORNEYS




                                                                                             Proposed Attorneys for Debtor
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                         14 COPY of the foregoing mailed (or served
             FOURTH FLOOR




                                            via electronic notification if indicated by
                                         15 an “*”) on May 12, 2021, to:
SACKS TIERNEY




                                         16    Hannah R. Torres*                                Jason Ebe* jebe@swlaw.com
                                               hannah.torres@quarles.com                        Benjamin W. Reeves*
                                         17    W. Scott Jenkins, Jr.*                           breeves@swlaw.com
                                               scott.jenkins@quarles.com                        SNELL & WILMER L.L.P.
                                         18    Michael Galen *                                  400 E. Van Buren Street, Suite 1900
                                               michael.galen@quarles.com                        Phoenix, AZ 85004
                                         19    QUARLES & BRADY L.L.P.                           Attorneys for Brycon Corporation
                                               Two North Central Avenue
                                         20    Phoenix, AZ 85004
                                               Attorneys for CIT Bank N.A.
                                         21
                                              City of Tucson*                                   John G. Sinodis*
                                         22   Investigations Section                            JGS@jhc.law
                                              Tax-investigations@tucsonaz.gov                   James L. Ugalde * JLU@jhc.law
                                         23   P.O. Box 27210                                    JENNINGS HAUGH CUNNINGHAM
                                              Tucson, AZ 85726                                  2800 N. Central Avenue, Suite 1800
                                         24                                                     Phoenix, AZ 85004
                                                                                                Attorneys for Maxim Commercial Capital
                                         25                                                     LLC
                                         26

                                         27

                                         28

                                                                                          4
                                         Case3025509.v1
                                              4:21-bk-03091-BMW         Doc 75 Filed 05/12/21 Entered 05/12/21 09:40:35              Desc
                                                                        Main Document    Page 4 of 5
                                          1   US SBA*                                     US Small Business Administration
                                              Office of Disaster Assistance               409 3rd St., SW
                                          2   answerdesk@sba.gov                          Washington, DE 20410
                                              14925 Kingspur Road
                                          3   Fort Worth, TX 76155
                                          4   US Small Business Administration            Grant L. Cartwright *
                                              4041 N. Central Avenue, Suite 1000          gcartwright@maypotenza.com
                                          5   Phoenix, AZ 85012                           Andrew A. Harnisch *
                                                                                          aharnisch@maypotenza.com
                                          6                                               MAY, POTENZA, BARAN & GILLESPIE, P.C.
                                                                                          201 North Central Ave., Ste. 2200
                                          7                                               Phoenix, AZ 85004-0608
                                                                                          Attorneys for Sukhbinder and Rupinder
                                          8                                               Khangura
                                          9   Elizabeth C. Amorosi *                      Matthew A. Silverman *
                                              elizabeth.c.amorosi@usdoj.gov               matthew.silverman@azag.gov
                                         10   OFFICE OF THE UNITED STATES TRUSTEE         OFFICE OF THE ATTORNEY GENERAL
                                              230 N. First Ave., Ste. 204                 2005 North Central Avenue
                                         11   Phoenix, AZ 85003-1706                      Phoenix, AZ 85004-1592
                                                                                          Attorneys for Arizona Dept. of Revenue
                                         12
                       P.A., ATTORNEYS




                                              Leib M. Lerner * leib.lerner@alston.com     John R. Worth *
   4250 NORTH DRINKWATER BOULEVARD




                                         13   Douglas J. Harris *                         jrw@forresterandworth.com
     SCOTTSDALE, ARIZONA 85251-3693




                                              douglas.harris@alston.com                   Byron H. Forrester *
                                         14   ALSTON & BIRD, LLP                          bhf@forresterandworth.com
             FOURTH FLOOR




                                              333 S. Hope Street, 16th Floor              FORRESTER & WORTH, PLLC
                                         15   Los Angeles, CA 90071                       2800 N. Central Ave., Ste. 1200
SACKS TIERNEY




                                              Attorneys for Holiday Hospitality           Phoenix, AZ 85004
                                         16   Franchising LLC                             Attorneys for Holiday Hospitality
                                                                                          Franchising LLC
                                         17
                                               Arizona Department of Revenue              U.S. Small Business Administration *
                                         18    ATTN: Education and Compliance             gil.hopenstand@sba.gov
                                               PO Box 29070                               312 N. Spring Street, 5th Floor
                                         19    Phoenix, AZ 85038                          Los Angeles, CA 90012
                                         20

                                         21   By: /s/ Cathie Bernales
                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                          5
                                         Case3025509.v1
                                              4:21-bk-03091-BMW         Doc 75 Filed 05/12/21 Entered 05/12/21 09:40:35       Desc
                                                                        Main Document    Page 5 of 5
